Title: To Benjamin Franklin from Robert R. Livingston, 23 January 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 23d Jany 1782
An express just going to Chesapeake gives me an opportunity of sending by the Hermione a resolution passed Yesterday, my Letters by this conveyance are so lengthy that they leave me nothing to add unless it be that we have just received Letters from Mr. Deane (copies are inclosed) which confirm the authenticity of those published in his name by Mr. Rivington mentioned in my former letters, in one of those publications he expressly advises a return to the government of great Britain, and as this could not be effected thro’ Congress, that it shd be done by Committees, which the People should chuse for that express purpose— These of which I now send copies were delivered here by the person to whom Mr. Deane gave them so that there can be no doubt of their authenticity— We have nothing new except what you will learn from the papers herewith transmitted. As I doubt not you are upon the most confidential terms with the Marquis De Lafayette, I could wish him to see my Last letter— You will observe that I have omitted (for reasons that you will easily conceive) to make use of the Arguments which may be derived from the 11th & 12th articles of our treaty with France the Commissioners will exercise their own discretion in applying them when a negotiation shall be opened— we were much surprized at not receiving a single line by the frigate which lately arrived at Chesapeake from any one of our foreign ministers it is upwards of three months since we have had a letter of intelligence from Europe. Congress complain of these neglects (for as such they consider them) & I flatter myself that in future, as a channel is now open through this Office for a regular correspondence, this cause of complaint will be removed & that Letters & papers will be loged with our consuls to go by every conveyance.— Be persuaded Sir that I shall omit no opportunity to give you every information which may contribute to your private amusement or the public benefit.
I have the honor to be Sir with the most perfect esteem & regard Your Excellencys Most Obt Hum: Servt.
The Honble Benjn Franklin

I have this moment received resolutions from Congress copies of which I enclose which serve to shew their sense of the importance of the fisheries & their western extent & add new weight to the arguments which I had the honor to urge you will be pleased to transmit copies of them to Mr. Jay & Mr Adams—
  [In another hand:] No 7 Dr. (?) Letter No 7. to Doctor Franklin. Philadelphia 23d: Jany 1782

